Dear Customers, Stockholders and Friends: Please find enclosed the unaudited financial statements as of June 30, 2010 and for the first six months of 2010. Total assets were $492.9 million on June 30, 2010.This is a $149.4 million, or 43.5%, increase from June 30, 2009.As mentioned in the first quarter report, the predominant factor for our asset growth was our merger with Guaranty Bank & Trust Co. that occurred in September 2009.Roughly 82% of the asset growth was concentrated in loans as the total loan portfolio increased $122.1 million from June 30, 2009 to June 30, 2010. Funding this loan growth was a $133.0 million increase in deposits.Over this time frame, total deposits grew to a record $403.8 million on June 30, 2010 from $270.8 million on June 30, 2009.Again, this growth is largely attributed to the aforementioned merger.To give more detail as to the specifics of the deposit growth, demand and savings deposits increased $64.6 million, or 57.1%, while time deposits grew $68.4 million, or 43.4%, over this time frame. We really appreciate all the referrals you have made to enable us to continue growing our deposit base and expanding our franchise. On June 30, 2010, total stockholders’ equity amounted to $29.6 million. This equates to a stated book value per share of $20.58 and represents a 15.3% increase from the June 30, 2009 stated book value per share of $17.85.It is important to note that during the time frame of July 1, 2009 to June 30, 2010, dividends paid to stockholders amounted to $1.1 million.Also, we are pleased to report that the quarter ended June 30, 2010 marked the thirty-first consecutive quarter that your Company has paid dividends to its stockholders.Total dividends paid by the Company since it was formed amounted to over $4.5 million as of June 30, 2010. Your Company generated net income of $1.52 million for the six month period ended June 30, 2010 compared to $771 thousand for the six month period ended June 30, 2009.This increase of $748 thousand, or 97%, can be attributed to several items:1) the six month period in 2009included an isolated, pre-tax charge of $500 thousand to earnings due to an impairment loss on one of the securities the Bank held for investment thereby reducing net income by $312 thousand over this period,2) net interest income increased $3.23 million, more than offsetting a $1.2 million increase in the loan loss provision and a $1.5 million increase in operating expenses, and 3) non-interest income increased $213 thousand. Adjusting for the isolated charge to earnings in 2009, it is important to recognize that the net income growth of 57% was considerably better than the 43.4% growth in assets. This is important because it serves as evidence of the realization of the expected synergies/operational efficiencies created by the aforementioned merger. This noteworthy improvement was produced despite the Bank providing $1.76 million to its loan loss allowance in the first six month period ended June 30, 2010.This is an increase from $542 thousand in provision expense for the six month period ended June 30, 2009.As mentioned in the first quarter report, we are navigating your Bank in an uncertain economic environment, and the providing of this additional amount was considered prudent to absorb the appropriate risks in the Bank’s loan portfolio.As we move through the remainder of 2010 and considering the effects that the economy may have on the Bank and its customers, we will continue to position the Bank in a manner to absorb the risks while still retaining the capability of posting record profits. We want to thank our stockholders and customers for enabling us to achieve the results stated herein.We appreciate your business, your referrals, and your support!We commit to working as hard and as smart as we can to be able to send similar and/or better reports in the future.We would be remiss not to mention the employees who have enabled the Bank to enjoy these successes. We have as dedicated a group of seasoned, banking professionals that one can assemble and are thankful for their continued efforts. Should you have any questions about Your Bank or about this report, please do not hesitate to call. Sincerely, /s/ Robert H. Beymer Robert H. Beymer Chairman of the Board /s/ Geoffrey S. Sheils Geoffrey S. Sheils President & CEO First Sentry Bancshares, Inc. Balance Sheet June 30, 2010 and 2009 (DOLLARS IN THOUSANDS - except per share data) (unaudited) 6/30/10 6/30/09 Cash and Fed Funds Sold $ $ Investment Securities Loans Less:Allowance for Loan Losses Net Loans Bank Premises and Equipment Intangible Assets - Other Assets Total Assets $ $ DEPOSITS Demand $ $ Savings Other Time Deposits Total Deposits Other Liabilities Total Liabilities Trust Preferred Securities Common Stock, $1 par value, 5,280,000 authorized, 1,437,651 issued 2010, 1,056,000 issued 2009 Additional Paid-in Capital Retained Earnings Unrealized Gain (Loss) on Investments ) Total Stockholders’ Equity Total Liabilities & Stockholders’ Equity $ $ Book Value per Share $ $ First Sentry Bancshares, Inc. Statement of Income For the Six MonthsEnded June 30, 2010 and 2009 (DOLLARS IN THOUSANDS - except per share data) (unaudited) Through Through Interest Income 6/30/10 6/30/09 Loans, Including Fees $ $ Investment Securities Total Interest Income Interest Expense Net Interest Income Non-Interest Income Service Charges Other Charges and Fees Total Non-Interest Income Loan Loss Provision Expense Gross Operating Income Non-Interest Expense Salaries and Employee Benefits Equipment and Occupancy Data Processing Professional Fees 94 Insurance Taxes, Other 96 Other Expenses Total Other Expense Securities Losses ) ) Income before Income Tax Income Tax Expense Net Income $ $ Six Month’s Earnings per Share $ $
